DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17,19-25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hortig (DE 10330161) in view of Chen et al. (2009/01555615) and further in view of Werz (2009/0235715).  Hortig discloses a method of providing a shaped blank (1; Fig. 1; [0011]) where the blank is preformed to have a shaped region (3; [0014], lines 104-105), locally heating a selected edge region of the blank (13; [0016], lines 123-124 and [0017], lines 131-133) and forming an ancillary formed element (flange; 9) in the selected edge region at ambient temperature after the blank has cooled ([0017], line 137).  Hortig discloses that the flange forming process calibrates (adjusts in comparison with other known flange forming processes) the flange so that the overall surface quality and dimensional stability of the finished workpiece is achieved ([0005], lines 55-57).  Regarding claim 16, the ancillary formed element is a flange (9).  Regarding claim 23, Hortig discloses inductive or laser heating ([0006], lines 62-63).  Regarding claim 25, Hortig heats at most a blank thickness (Fig. 3)   Hortig does not explicitly state than the shaped blank (Fig. 1) is cut and preformed at ambient (room) temperature.  

Hortig does not disclose a heating temperature and duration.  Werz teaches that it is known [0014] to heat a region (Fig. 3) or an edge region (Fig. 6) of a steel blank (24) to a temperature up to about 700°C to 900°C within a shortest amount of time (milliseconds to about 1 second time period) prior to forming a flange or fold in the blank after it has cooled [0019].  Regarding claims 19 and 20, Werz teaches quick heating with an inductor for about 1 second.  Regarding claims 21 and 22, Werz teaches [0015] that the heating is above 600°C and up to about 900°C.  Regarding claim 31, Werz teaches that holes (66) are punched in a sheet metal (60) (Figs. 9 and 10) prior to heating ([0066], lines 10-12).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to heat the blank of Hortig to a temperature as taught by Werz in a quick time period in order to increase production efficiency in processing of the blank.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hortig in view of Chen and Werz and further in view of Flemig et al. (2010/0133724).  Hortig .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hortig in view of Chen and Werz and further in view of in view of Lochner et al. (WO 2006/119526).  Hortig does not disclose flushing during heat treatment. Lochner teaches that a flush gas is used to flush air during heat treatment of metal strips and wire. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to use a flushing gas as taught by Lochner during the heat treatment of Hortig in order to reduce oxidation of the steel component during the heat treatment.
Response to Arguments
Applicant's arguments filed 11-2-2021 have been fully considered.  Hortig discloses that a shaped blank which is not stated as being heated prior to an edge heating step is heated, cooled to ambient temperature and formed so that the flange is calibrated in order that wrinkling of the flange corner is improved relative to flange forming without local edge heating.  Chen teaches that blanks are laser cut or press blanked and preformed while cold from a hot or cold rolled sheet coil and it is obvious that the blank of Hortig, since it has a corner portion which is shaped is, is processed by 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725